Citation Nr: 1738108	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-34 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date prior to May 21, 2011 for the award of service connection for coronary artery disease, status post angioplasty and stent placement, with history of myocardial infarction associated with herbicide exposure, for substitution purposes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1965 to April 1967.  He died in February 2015.  The appellant is his surviving spouse and has been substituted for purposes of processing the Veteran's claim to completion.  

In this regard, acutely due to the Veteran's death during the appeal process, the Board is making a sincere effort to address this claim in a timely manner.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a  July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for coronary artery disease, status post angioplasty and stent placement, with history of myocardial infarction associated with herbicide exposure (coronary artery disease), and awarded a 100 percent disability rating effective May 21, 2011.  The Veteran appealed, disagreeing with the effective date assigned.

In June 2014, the Veteran testified at a Board hearing held via videoconferencing equipment, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  VA received the Veteran's initial claim for entitlement to service connection for coronary artery disease on May 21, 2012.

2.  Service connection for coronary artery disease was granted and assigned an effective date of May 21, 2011, one year prior to the date of receipt of the Veteran's original claim.

3.  The record contains no statement or communication from the Veteran prior to May 21, 2012 that may be reasonably construed as an informal claim for service connection for coronary artery disease. 

4.  The Veteran separated from military service more than one year prior to submitting his claim.


CONCLUSION OF LAW

The criteria for an effective date prior to May 21, 2011 for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.114, 3.309(e), 3.160, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An initial claim for entitlement to service connection for ischemic heart disease submitted on the Veteran's behalf was received by VA on May 21, 2012.  Service connection for coronary artery disease was granted in a July 2013 rating decision as presumptively related to the Veteran's presumed exposure to herbicide agents during his service in the Republic of Vietnam.  

The Veteran contended that the he should have been assigned and earlier effective date for his award of service connection for coronary artery disease, as VA was put on notice that the Veteran suffered from coronary artery disease at least as early as 2002 or 2003.

Generally, the effective date of an award of service connection will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from service; otherwise it will be the later of the date the claim was received or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  38 C.F.R. § 3.155(a) (2016); see also Thomas v. Principi, 16 Vet. App. 197 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an informal claim must be in writing.  See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  Additionally, an informal claim must identify the benefit being sought.  38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but upon the date the application for benefits was received by VA.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).

There is an exception to the provisions set forth above for cases involving presumptive service connection associated with exposure to an herbicide agent.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease.  

As the record documents that the Veteran served in Vietnam during the Vietnam War, he was a Vietnam veteran as defined in the regulations. 

According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, which includes coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010. 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specified that the Nehmer provisions applied to the newly covered diseases, to include coronary artery disease.  Id.  In addition, the final rule makes clear that the effective date of this rule is the date of publication in the Federal Register: August 31, 2010.  Id.  As the governing statute mandates that the effective date of the new regulation be the date of issuance of the final rule, the Secretary has no discretion to set an effective date for awards under the new presumptions earlier than the date the final regulation was issued. 

Specific to Nehmer class members with a pending claim for compensation relating to a covered herbicide disease, if VA previously denied compensation for the same disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose. 38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989 or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (August 31, 2010 for coronary artery disease), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  If the class member's claim referred to in § 3.816(c)(1) and § 3.816(c)(2) was received within one year of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 38 C.F.R. § 3.816(c)(3).

As the Veteran's claim for entitlement to service connection for coronary artery disease was received by VA on May 21, 2012, more than one year after the August 2010 liberalizing regulatory revision, an effective date prior to the May 21, 2011 effective date under Nehmer and 38 C.F.R. § 3.816 is unavailable.  

Where compensation is awarded or increased pursuant to a liberalizing law or liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Eligibility for retroactive payment under these provisions requires evidence showing that the claimant met all revised eligibility criteria for the benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of 1 year prior to the date VA received such request.  38 C.F.R. § 3.114(a)(3).

Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis due to exposure to herbicide agents on August 31, 2010.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

In the instant case, the Veteran did not have a prior claim for compensation for coronary artery disease which was denied between September 25, 1985, and May 3, 1989; the present claim for service connection was not pending before VA on May 3, 1989; and the initial claim was not received within one year of the Veteran's separation from service in April 1967.  Thus, the effective date is determined by the later of the date such claim for service connection was received by VA or the date entitlement arose.  See 38 C.F.R. § 3.816(2).

Considering the record in light of the governing legal authority, the Board finds that no effect date earlier than May 21, 2011 is assignable under the law.

In this regard, the record does not show, and the Veteran did not assert, that he filed a formal or informal claim for service connection for coronary artery disease prior to May 21, 2012.  While the clinical records provided indicate that the Veteran had suffered from ischemic heart disease since at least 2002 or 2003, there is no indication that he communicated an intent to file a claim for service connection for coronary artery disease or even discussed the possibility of service connection benefits in this context with VA personnel.  

At the June 2014 Board hearing, the Veteran testified that his VA physicians told him that he had ischemic heart disease and discussed the disorder with him, but "no one said anything about a claim."  The Veteran's representative asserted that a claim was reasonably raised when VA was made aware that the Veteran had this heart disorder.  

As noted previously, however, the mere presence of clinical evidence of a disease does not establish the Veteran's intent to seek service connection for that condition.  See Brannon, 12 Vet.App. at 35; Lalonde, 12 Vet. App. at 382.  Simply because the Veteran is being treated at VA for a condition (any condition) does not but VA on notice of a claim for VA compensation.      

The Board emphasizes that while VA does have a duty to assist claimants in developing facts pertinent to their claims, it is the claimant who bears the responsibility of coming forth with the submission of a claim for benefits under the laws administered by VA. See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify individuals of their potential entitlement to benefits.  

The record contains no application, statement, or submission that may indicate an intent to apply for compensation for this covered herbicide disability within one year of separation from service, or at any time prior to the submission of the claim received by VA on May 21, 2012.  As the claim was received more than one year following the August 31, 2010 effective date for the liberalizing regulation making ischemic heart disease subject to presumptive service for veterans exposed to herbicide agents, the earliest possible effective date for the award of service connection is May 21, 2011, one year prior to VA's receipt of the claim.  See 38 C.F.R. §  3.114(a)(3).  

Based on the foregoing, an effective date prior to May 21, 2011 for the award of service connection for coronary artery disease is not assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As there is no reasonable doubt on any element material to the claim to resolve, the substitute claimant's appeal for an earlier effective date for the award of service connection must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With respect to the appeal presently before the Board, this claim arises from the Veteran's disagreement with the effective date assigned for the award of service connection for coronary artery disease.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, a claim of entitlement to an earlier effective date is contingent upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were received by VA.  The Board acknowledges that there remain outstanding VA treatment records documenting the longitudinal progress and treatment of the Veteran's coronary artery disease.  As noted above, however, no contention has been made by the Veteran, the Veteran's representative, or the appellant that the Veteran communicated an intent to raise a claim for service connection for coronary artery disease to VA prior to the May 21, 2012 correspondence.  Remand to obtain these outstanding VA treatment records would merely result in additional delay without benefiting the appellant, and is therefore unwarranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the claim.  

The Board concludes that the available probative records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Soyini 1 Vet. App. at 546; Sabonis, 6 Vet. App. at 430.

ORDER

An effective date prior to May 21, 2011 for the award of service connection for coronary artery disease associated with herbicide exposure, for substitution purposes, is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


